UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 January 7, 2014 (Date of Report - Date of earliest event reported on) Vermont 000-16435 03-0284070 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) Derby Road, Derby, Vermont (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number: (802) 334-7915 Not Applicable (Former name, former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17CFR 203.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (d)On January 7, 2014, the Boards of Directors of Community Bancorp. (the “Company”) and its wholly-owned subsidiary, Community National Bank (the “Bank”), promoted Executive Vice President Kathryn (Kathy) M. Austin, age 57, to the additional position of Chief Operating Officer of Community National Bank. The promotion was publicly announced in a press release dated January 17, 2014, a copy of which is filed as Exhibit 99.1 to this report, and is incorporated herein by reference. Kathy has worked at Community National Bank for over 34 years, most recently as Executive Vice President of Community Bancorp. and Community National Bank.From January, 2011 to July, 2012 she held the position of Executive Vice President in charge of Retail Banking and prior to that, she was Senior Vice President of Retail Banking since June 2004. In July, 2012, Kathy was unanimously appointed to the Community National Bank Board of Directors by the Boards of the Company and the Bank, and at the May, 2013 annual shareholders meeting she was elected to a two year term on the Company’s Board. Kathy is a graduate of both the New England School of Banking at Williams College as well as the Stonier Graduate School of Banking.In 2003, she received the Outstanding Community Banker Award presented by the Vermont Bankers Association. Kathy currently serves as Board Chair of North Country Health Systems. Item 9.01Financial Statements and Exhibits (d)Exhibits.The following exhibit is filed with this report: 99.1 – Press release dated January 17, 2014, announcing the promotion of Kathryn M. Austin to Executive Vice President and Chief Operating Officer of Community National Bank. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMMUNITY BANCORP. DATED: January 17, 2014 By: /s/Stephen P. Marsh Stephen P. Marsh, Chairman, President & Chief Executive Officer
